IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                                )
Andrea C. Beck,                                 )      C.A. No. 10223-MG
                  Plaintiff,                    )
v.                                              )
                                                )
John A. Greim c/o Bombay Woods                  )
Maintenance Corporation,                        )
                  Defendant.                    )




                               MASTER’S REPORT

                         Date Submitted: March 8, 2018
                         Draft Report: May 21, 2018
                         Final Report: October 11, 2018




Andrea C. Beck, PRO SE, Smyrna, Delaware, Plaintiff.

Brian T. McNelis, of YOUNG & MCNELIS, Dover, Delaware, Counsel for
Defendant



GRIFFIN, Master
       This action involves a dispute between a homeowner, who has served as a

director and officer of the homeowner’s association, and the homeowner’s

association and its president, concerning alleged violations of Delaware General

Corporation Laws and the association’s failure to enforce deed restrictions under 10
Del. C. § 348. Based upon the evidence presented at trial, I recommend that the

Court find the homeowner was properly removed as an officer, but invalidate her

removal as director or member of the board. Further, I recommend the Court order

that the association remedy the situation by conducting a special meeting of its

members to vote on the director’s removal, or holding an annual election of its board

of directors, or by following the Delaware Uniform Common Interest Ownership Act

(“DUCIOA”) procedures for removal of a board member, within 60 days following

the date this report becomes final. And, I recommend that the Court conclude that the

association’s deed restrictions have not been violated under 10 Del. C. §348. This is

a final report.

I.     Background
       Andrea Beck (“Beck”) is a homeowner in the Bombay Woods subdivision in

Smyrna, Delaware (the “Development”), who has served as director or member of the

Bombay’s board of directors (the “Board”), and treasurer1 of Bombay Woods

1
   There is conflicting evidence concerning whether Beck was “treasurer” or “acting
treasurer” of Bombay at the time she was removed. I refer to her as treasurer in this report;
since it is undisputed that she was an officer, the distinction is not significant for purposes of
this action.
Maintenance Corporation (“Bombay”). John Greim (“Greim”) is also a homeowner

in the Development and the president of Bombay.

         Beck was elected to the Board through an election of the board of directors

ordered by the Court of Chancery under 8 Del. C. § 215(d) and held on May 25,

2013.2 Beck and two other homeowners in the Development were elected as Board

members, and the other two resigned from the Board immediately. Subsequently,

Greim and Jeffrey Horvat (“Horvat”) were appointed as members of the Board and as

president and vice president/secretary, respectively.3 Beck was also appointed to

serve as treasurer.4

         Beck was purportedly removed from the Board as director, and as an officer, at

a Board meeting on February 23, 2014.5 The minutes from that meeting indicate that


2
  It is helpful to review Bombay’s history regarding its Board leadership. In approximately
2010, all members of the Board resigned, leaving Bombay without a board of directors to
conduct the corporation’s business until Beck filed a petition, on February 28, 2013, asking
the Court of Chancery to schedule an election of the board of directors under 8 Del. C. §
215(d) in order to reinstate the Board. The Court ordered the scheduling of the Board
election, which was held on May 25, 2013. See In re: Bombay Woods Maint. Corp., C.A.
No. 8369-MA (Del. Ch. Apr. 24, 2013) (ORDER).
3
 The evidence shows that Greim and Horvat were appointed by Beck to the Board during a
Smyrna Town Council meeting in and around August 2013, and as officers at a Board
meeting shortly thereafter. See Trial Tr. 103:6-104:20, 299:7-300:17, 302:1-303:8; Def.’s
Tr. Ex. 2.
4
    Trial Tr. 208:3-6, 302:18-21.
5
 There is conflicting information concerning the date of Beck’s purported removal. At trial,
Beck alleged she was removed at a meeting on March 2, 2014, relying on a typed
memorandum dated February 23, 2014, which had March 2nd handwritten in related to when
Beck needed to turn over community records and funds. Pl.’s Tr. Ex. 71. That
memorandum reflected a similar timing of the Board meeting – February 23, 2014 – as did
                                             2
Greim and Horvat requested that Beck resign from the Board at that meeting and,

when she declined, they voted, by majority vote, to remove her from the Board and as

treasurer.6 The minutes also state that Greim and Horvat asked Beck to hand over the

community books by March 2, 2014 so they could be given to the new treasurer.

Beck declined to accept her removal.7

         The following summer, the Board sought to confirm Beck’s removal by

seeking Bombay members’ vote on her removal as a part of the annual meeting

process. The Board followed its standard procedure for seeking action by Bombay

members, which included posting a notice about the annual meeting in the

Development and mailing a notice that specifically identified Beck’s removal as a

topic, and ballots, to all Bombay members.8 After a meeting in August of 2014, at

which there were insufficient ballots submitted for a quorum, the Board went door-to-

door in the Development seeking to collect ballots to obtain a quorum.9 The Board


the meeting minutes, which confirmed that Beck was asked to return Bombay records by
March 2, 2014. Although a memorandum to Bombay’s bank offered February 17, 2014 as
the date that Beck was removed, there was a February 25, 2014 email from Greim to Beck
confirming the February 23, 2014 vote to remove her from the Board and as treasurer. Pl.’s
Tr. Exs. 6, 75. The evidence, overall, is persuasive that the meeting at which Beck was
purportedly removed occurred on February 23, 2014.
6
    Def.’s Tr. Ex. 1.
7
  Beck claimed she remained the only elected Board member and that, on February 25,
2018, she removed Greim and Horvat from their positions. See Pl.’s Tr. Ex. 72. Greim
responded that she did not have the authority to remove them unilaterally. Pl.’s Tr. Ex. 6.
8
    Trial Tr. 312:21-314:2.
9
    Trial Tr. 314:4-315:4, 315:20-316:5.

                                            3
sent a notice to Beck on October 20, 2014 notifying her that a majority of Bombay

members had voted to remove her as a director.10

         On October 10, 2014, Beck filed a pro se complaint against Greim and

Bombay, alleging that Greim and Bombay acted improperly by transferring funds

without legal authority or approval from the director, disregarding proper budgeting

and accounting procedures, violating Bombay’s bylaws, maintenance declaration and

the Delaware General Corporation Law, removing board members improperly, failing

to enforce Bombay members’ voting rights or to properly notify members of votes,

retaining legal counsel using Bombay’s funds without authority, and failing to

maintain Bombay’s landscaping, jogging trails, and storm water retention ponds

under 10 Del. C. § 348.

         A discovery dispute ensued and Master Ayvazian issued a final report on

February 23, 2016, in which she recommended dismissing the complaint because she

found that Beck was asserting derivative claims on behalf of Bombay against Greim

for alleged corporate misconduct and she must be represented by counsel. 11 Beck

filed exceptions to the Master’s report and, in a July 22, 2016 letter opinion, Vice

Chancellor Montgomery-Reeves agreed with the Master’s conclusion that Beck’s

purported corporate mismanagement or misconduct claims against Greim and

10
     Pl.’s Tr. Ex. 19.
11
  Beck v. Greim, 2016 WL 690873, at *1 (Del. Ch. Feb. 22, 2016), exceptions granted in
part, 2016 WL 3962053 (Del. Ch. July 22, 2016).

                                          4
Bombay are derivative claims and that Beck must be represented by counsel to

pursue them.12 However, the Vice Chancellor also held that if Beck wishes to pursue

purported 8 Del. C. § 225 claims, including challenging her removal from the Board

and whether Greim and Horvat (then Bombay’s vice president) were properly elected

to the Board, she may proceed pro se.13 She remanded for the Master’s initial

determination whether Beck’s claims regarding the alleged failure to maintain the

Development’s common interest areas may be pursued by Beck pro se under 10 Del.
C. § 348.

         In considering that issue on remand, Master Ayvazian, in a final report issued

on March 2, 2017, determined that Beck’s complaint did not set forth a valid claim

under 10 Del. C. § 348 because she was not seeking enforcement of the

Development’s deed restrictions, but rather, reciting her claims regarding the

common interest areas as examples of corporate misconduct and mismanagement,

which are derivative claims and cannot be pursued pro se.14 Beck filed exceptions to

12
     Beck v. Greim, 2016 WL 3962053, at *2 (Del. Ch. July 22, 2016).
13
   Id. at *3. Beck’s complaint also alleged that Greim committed hate crimes, and
threatened and harassed her. The February 22, 2016 Master’s report recommended
dismissal of Beck’s hate crimes/harassment claims as legally frivolous under 10 Del. C. §
8803(b), because the Court of Chancery lacks subject matter jurisdiction over criminal
matters, and the Vice Chancellor agreed with the Master’s holding. Id.
14
   Master Ayvazian referred to the absence of a claim for enforcement of the architectural
review process and improvements on the upkeep of the community’s common areas, in the
prayer for relief section in Beck’s complaint to support her conclusion that Beck is seeking
derivative claims and not claims under 10 Del. C. § 348. Beck v. Greim, 2017 WL 829659,
at *2 (Del. Ch. Mar. 2, 2017).

                                              5
the March 2, 2017 Master’s report and Vice Chancellor Montgomery-Reeves granted

the objections to the report, concluding that Beck may proceed pro se with her claims

to enforce deed restrictions as described in her complaint.15

       After Master Ayvazian’s retirement, the case was reassigned to me. Trial was

scheduled for January 22, 2018, but rescheduled at Beck’s request for medical

reasons, and held on March 8, 2018.16 I reserved my decision and issued my draft

report on May 21, 2018, setting forth my findings on the issues remaining under

consideration in this case – Beck’s claims under 8 Del. C. § 225, focusing on whether

Beck was improperly removed from the Board and as treasurer, and whether Greim

and Horvat were properly elected to the Board; and under 10 Del. C. § 348,

addressing the maintenance of the Development’s common interest area that directly

impacts Beck and her property, including dead trees in the woods behind her house,

the jogging path, and the storm water catch basin on or near her property.




15
   Docket Item (“D.I.”) 122 (Aug. 11, 2017) (Vice Chancellor Montgomery-Reeves’ Order
finds that Beck included claims to enforce deed restrictions in her complaint, although not in
the complaint’s prayer for relief).
16
   Beck filed subpoenas for four current or former homeowners who, at some point, had
either served on the Board or as an officer. D.I. 140-143 (Feb. 27, 2018). Greim and
Bombay moved to quash the subpoenas because Beck failed to provide a valid purpose for
the issuance of the subpoenas. D.I. 144-147 (Feb. 27, 2018). Beck did not oppose the
quashing the subpoena for Horvat, who lives in Ohio and was unavailable for medical
reasons. Following a hearing on March 1, 2018, all of the motions were granted, based
upon Beck’s failure to show that the subpoenaed witnesses’ testimony would be relevant to
the specific issues to be considered at trial.

                                              6
      Beck took exceptions to my draft report, which have been fully briefed. I

reviewed the exceptions and believe that they, for the most part, repeat arguments

that were adequately addressed in the draft report.         Where appropriate, I have

addressed the exceptions briefly in this report. This is my final report.

II.   Analysis

      A.     Beck’s claims under 8 Del. C. § 225

      The Court of Chancery has authority to determine “the validity of any election,

appointment, removal or resignation of any director or officer of any corporation, and

the right of any person to hold such office,” pursuant to 8 Del. C. §225.17 Beck

challenges her removal as an officer and director of the Board and seeks

reinstatement. As a plaintiff in a 8 Del. C. §225 action, Beck bears the burden of

proving by a preponderance of the evidence that she is entitled to relief – that her

removal as an officer or director should be invalidated.18 In considering Beck’s

claims, the “relative weight given to any particular piece of evidence, and particularly

witness testimony” is determined by the Court.19



17
   See Nevins v. Bryan, 885 A.2d 233, 237 (Del. Ch. 2005), aff'd, 884 A.2d 512 (Del. 2005)
(allowing the pro se plaintiff to pursue an action under 8 Del. C. § 225 to determine the
proper directors of the corporation).
18
  Cf. Gassis v. Corkery, 2014 WL 2200319, at *11 (Del. Ch. May 28, 2014), aff'd, 113
A.3d 1080 (Del. 2015); In re IAC/InterActive Corp., 948 A.2d 471, 493 (Del. Ch. 2008).
19
  In re IAC/InterActive Corp., 948 A.2d at 493 (citation omitted); see also BioLife Sols.,
Inc. v. Endocare, Inc., 838 A.2d 268, 276-77 (Del. Ch. 2003), as revised (Oct. 6, 2003).

                                            7
           Since Bombay is a common interest community as defined under the Delaware

Uniform Common Interest Ownership Act (“DUCIOA”), applicable DUCIOA

provisions, along with Bombay’s Bylaws and other governing documents, need to be

analyzed related to each of Beck’s claims.       20
                                                      Bombay predates the enactment of

DUCIOA, so it is a pre-existing common interest community.21 DUCIOA provides

that only specified DUCIOA sections apply to pre-existing communities.22 If a

DUCIOA section applies to a pre-existing community, then DUCIOA controls if

there is a conflict between the DUCIOA provisions and the community’s bylaws or

other governing documents. But, if a DUCIOA section does not apply to a pre-

existing community, then DUCIOA controls only if the matter at issue is not

expressly addressed in the community’s governing documents.23

                 1. Beck’s removal as an officer of Bombay

           Beck argues that her removal as an officer was invalid because it was not on

the agenda for the February 2014 Board meeting, and because Beck and Greim were

not properly elected to the Board and, therefore, did not have the authority to remove


20
 See 25 Del. C. § 81-103(11) (defines common interest communities which would include
Bombay).
21
  DUCIOA became effective on September 30, 2009. Bombay predates DUCIOA, since its
Amended and Restated Maintenance Declaration and Declaration of Restrictions Applicable
to Bombay Woods [hereinafter “Declaration of Restrictions”] was executed on January 3,
2002. D.I. 1, Ex. 17.
22
     25 Del. C. § 81-119.
23
     Id.

                                             8
her.       I find that Greim and Horvat, acting as a majority of the Board, properly

removed Beck as an officer in February of 2014.

           DUCIOA does not specifically address the removal process for officers, so no

specific DUCIOA requirements apply here.24              Bombay’s governing documents

consist of its Certificate of Incorporation, Declaration of Restrictions, and Bylaws of

the Bombay Maintenance Corporation (the “Bylaws”). Only the Bylaws address the

removal of officers.25 They provide that the Board has the authority to choose the

officers, including a president, one or more vice presidents, secretary, treasurer and

can remove any officer, that it chose or appointed, “with or without cause at any time

by the affirmative vote of a majority of the whole Board of Directors.”26 Under the

Bylaws, the Board could appoint or remove officers at a Board meeting, and there is

no requirement that advance notice of Board meetings be provided to all Bombay

members. The Bylaws require that notice of Board meetings be provided to all Board

members, but not that a specific Board meeting agenda be provided in advance of, or




24
   DUCIOA provisions addressing the role and duties of officers of common interest
communities are limited. See 25 Del. C. § 81-303(a) (“officers . . . shall exercise the degree
of care and loyalty required of an officer . . . of a nonprofit corporation organized under
Delaware law”); 25 Del. C. § 81-306(a)(3) (bylaws must provide for “the manner of electing
and removing . . . officers and filling vacancies”).
25
   D.I. 1, Ex. 20 (Bylaws of Bombay Woods Maintenance Corporation (hereinafter
“Bylaws”)), Art. VIII.
26
     Id.

                                              9
followed at, the meeting.27 DUCIOA’s advance notice requirements for meetings of

the executive board of a common interest community do not apply to Bombay, a pre-

existing community.28

         Beck’s removal as treasurer took place at the February 23, 2014 Board

meeting. All three members of the Board – Beck, Greim, and Horvat – attended that

meeting and Beck was removed as an officer at that meeting by Greim and Horvat. 29

Under the Bylaws, Greim and Horvat, voting as a majority of the Board, had the

authority to remove Beck as an officer, with or without cause, if the meeting was

conducted consistent with the Bylaws. The Board members were provided advance

notice about that meeting, although Beck’s removal was not included as a topic on

the proposed agenda.30       It is not clear from the evidence whether all Bombay

members were notified about this meeting, or its agenda, in advance.31 But, the


27
   The Bylaws require that directors be given advance notice of meetings, unless the meeting
is organizational following the annual election, but do not address the need to provide a
meeting agenda in advance. Id., Art. V §§ 1, 2.
28
   25 Del. C. §§ 81-119, 81-308A(b). Even if DUCIOA applied, DUCIOA provides that
notice deficiencies will not invalidate board actions, unless those actions are set aside by a
court as a result of litigation brought within 60 days after the approval of the relevant
meeting minutes. 25 Del. C. § 81-308A(g). The action removing Beck as an officer took
place on February 23, 2014 and Beck’s litigation concerning the Board’s actions was filed
in October 2014, close to eight months after the Board’s February 2014 meeting. Any
notice irregularities would not invalidate the Board’s actions under DUCIOA.
29
     See Def.’s Tr. Ex. 1.
30
     Pl.’s Tr. Ex. 70.
31
  In an email dated February 6, 2014, Greim discussed putting the agenda “on Facebook
and [Bombay’s] webpages with the time and place so folks can attend.” Pl.’s Tr. Ex. 70.
                                             10
Bylaws do not require that notice of Board meetings be provided to all Bombay

members, or that a specific agenda be provided in advance of, and followed at, the

meeting. And DUCIOA’s notice provisions do not apply in this instance. Therefore,

the Board’s February 23, 2014 meeting satisfied the Bylaws’ notice requirements.

      Since Beck has not met her burden of proving by a preponderance of the

evidence that she was improperly removed as an officer, I conclude the Board’s

removal of Beck as an officer at the February 23, 2014 Board meeting was valid.

             2. Beck’s removal as director or Board member

      Beck also argues that her removal as a director or member of the Board in

February 2014 was invalid because it was not on the agenda for the February 2014

Board meeting, and Bombay members were not notified about the special meeting

and did not participate in the meeting to vote on her removal. She further claims that

the subsequent community vote on her removal in the fall of 2014 was held by ballot,

contrary to the voting process specified in the Bylaws.32

      Greim and Bombay assert that Beck was properly removed as director in

February 2014 but, even if the Court finds that her removal as a director at that time


But, there is no evidence in the record confirming what notice was provided to Bombay
members concerning the February 23, 2014 Board meeting.
32
  Beck also argued that the Bylaws are void because they were not recorded. I decline to
address this issue. If the Bylaws were determined to be invalid, DUCIOA controls and
Beck’s claims would be analyzed under DUCIOA. In this report, I analyze all of her claims
under DUCIOA in the alternative, and my findings would not change even if the Bylaws
were determined not to apply.

                                           11
was improper, her removal was confirmed by community vote in the fall of 2014. A

community vote was held concerning Beck’s removal from the Board during the

summer and fall of 2014.33 Notice about the meeting was posted and sent to all

Bombay members, and the use of ballots for that vote is consistent with the voting

process followed by Beck and others previously for Bombay member actions,

including for the May 23, 2013 election through which Beck was elected to the

Board.34 Greim and Bombay claim the Board complied with the Bylaws “whether in

spirit or the letter of the law.”35 They further argue that, given Beck’s removal

occurred more than four years ago and the Board has continued its work during the

intervening period, the only possible relief, if her removal is determined to be

improper, is to order a new election of the Board.36

         I conclude the Board’s removal of Beck as a director in February 2014, and

through the community vote removing her in the fall of 2014, were both invalid.

         The Bylaws state that “the number of directors who shall constitute the whole

board shall be such number as the Board of Directors shall determine, from time to

time, by resolution of the Board of Directors,” and that “[a]ny Director may be

removed from the Board, with or without cause, by a majority vote of the Members


33
     Trial Tr. 312:21-316:8. See also Pl.’s Tr. Ex. 19; Def.’s Tr. Ex. 4.
34
  Trial Tr. 36:1-3, 256:1-259:4, 312:21-24, 314:4-14, 330:11-18; see also Pl.’s Tr. Exs. 5,
76.
35
     Trial Tr. 361:1-3.

                                                 12
of the Corporation.”37 The Bylaws further provide that annual meetings will be held

at which Bombay members elect the Board each year and transact other business, and

that special meetings of the members may also be held.38 Written notice of member

meetings shall be mailed to each member entitled to vote, with the notice specifying

the place and time of the meeting and, “in the case of a special [members’] meeting,

the purpose of the meeting.”39 The Bylaws state that a quorum of 51% of members

entitled to vote must vote at a meeting, either in person or by proxy, for members to

take action at that meeting.40

          DUCIOA also addresses the removal of directors in section 81-323 of title 25

of the Delaware Code. Section 81-323 applies to pre-existing communities, such as

Bombay, so DUCIOA controls if there is a conflict between the Bylaws and

DUCIOA.41           DUCIOA provides that a Board member can be removed with or

without cause, “notwithstanding any provision of the declaration or bylaws to the

contrary” and without a quorum, if the specified process for voting at the special




36
     Trial Tr. 362:23-363:3.
37
     Bylaws, Art. IV §§ 1, 2.
38
     Bylaws, Art. III §§ 3, 4.
39
     Id., Art. III § 5.
40
     Id., Art. III §§ 7, 8.
41
     25 Del. C. § 81-119.

                                           13
meeting is followed.42 So, a Bombay Board member may be removed, consistent

with DUCIOA’s procedures, even if the Bylaws’ procedures are not followed.

         Beck’s purported removal as a director on the Board took place at the February

23, 2014 Board meeting, during which Greim and Horvat voted to remove Beck both

as an officer and a director. The Bylaws authorize Bombay members to remove

directors.43 The Board does not have the authority to remove Beck as a director,

since that power was not delegated to it by the Bylaws.44

         The Bylaws do not expressly state any procedure or timing for the removal of a

director. However, they provide that Bombay members can vote at an annual or

special meeting (and that directors are elected at the annual meeting). The evidence

does not show that Bombay members voted on Beck’s removal in February 2014, or

that they were notified in advance about the meeting at which the Board purportedly

removed her.        Since the Board did not have the authority to remove Beck as a




42
  25 Del. C. § 81-323. Section 81-323(c) procedures include allowing all persons present at
the meeting the opportunity to speak concerning the removal, then recessing the meeting,
and notifying members that they can vote by ballot (written or electronic) within 30 days.
Section 81-323(d) provides that, if the number of votes cast in favor of removal exceeds
those against, and is greater than one-third of total votes possible, then the Board member is
removed.
43
     Bylaws, Art. IV § 2.
44
  The Board has all powers and authority vested in Bombay, except those “reserved to the
membership” by other Bylaws. Bylaws, Art. VI § 1 (2). In this instance, the authority to
remove directors was reserved to the membership by the Bylaws, so the Board had no
authority to take such action.

                                             14
director, I recommend the Court invalidate the Board’s removal of her as a director in

February 2014.45

         Following the February 2014 Board meeting, the Board sought Bombay

members’ approval of Beck’s removal as a director during the summer and fall of

2014.46 Greim testified that the Board followed its standard procedures for seeking

action by Bombay members, including posting notice about the meeting in the

Development and mailing out notices to all Bombay members, which specifically

identified Beck’s removal as a topic, and ballots for Bombay members to fill out and

return to vote on Beck’s removal.47 The evidence indicated there was a Board

meeting in August 2014, but it was not clear whether that meeting was actually a




45
   In her exceptions, Beck argues that she could not be removed because the Board was
improperly constituted to include a co-treasurer beginning in 2014, in violation of the
Declaration of Restrictions and the Bylaws. Pl.’s Opening Br. in Support of Exceptions, at
6. Since I find that Beck’s removal as a Board member was invalid, I do not need to address
this issue. However, if considered arguendo, Beck’s argument fails. The Declaration of
Restrictions’ provision she claims limits the size of the Board pertains to the Architectural
Review Committee, which was established in the Declaration of Restrictions and ceased to
exist when its duties were transferred to Bombay in 2004. See Declaration of Restrictions ¶
20. Bombay’s Certificate of Incorporation provides that the Bylaws establish the number of
members on the Board. Id., Ex. 16 (Certificate of Incorporation) [hereinafter “Certificate of
Incorporation”] ¶ 9. And, the Bylaws state that the Board determines the number of Board
members and also selects a president, one or more vice-presidents, secretary, treasurer and
“such other officers as may from time to time be chosen by the Board.” Bylaws, Art. IV § 1,
Art. VIII. There is no limitation preventing the Board’s appointment of a co-treasurer in
Bombay’s governing documents.
46
     Def.’s Tr. Ex. 4.
47
     Trial Tr. 312:21-314:2, 330:11-18.

                                             15
membership meeting.48 Regardless, a quorum was not obtained at that meeting, and

the Board subsequently went door-to-door in the Development seeking to collect

ballots in order to obtain the quorum needed. Greim testified that it took several

months – into the fall of 2014 – for a sufficient number of ballots, representing a

majority of Bombay members, to be submitted to achieve a quorum, in order to

confirm Beck’s removal as a director.49 Greim also testified this process has been

utilized for many years to ensure community participation since it is impossible to get

a quorum at a membership meeting.50 Beck confirmed that the process of canvassing

Bombay members to ask them to complete ballots on Bombay business was used

regularly to satisfy the quorum requirement for membership votes.51 In fact, ballots

had been used related to Beck’s election to the Board in May 23, 2013.52

          In this case, Bombay members have the authority to remove Beck as a director.

However, the process followed to seek Beck’s removal as director during the summer


48
   The minutes for the August 14, 2014 Board meeting indicate that the ballots seeking
Beck’s removal, along with other actions to be taken by Bombay members, had been
disseminated and 33 had been returned, all in favor of Beck’s removal. Those minutes
provide that Greim “encouraged board members to continue to get out to the community to
collect ballots that were handed out and to continue contacting the community members that
have not answered their doors yet.” Pl.’s Tr. Ex. 19.
49
   Trial Tr. 314:4-316:8. Written ballots on Beck’s removal were signed by Bombay
members on varying dates, extending from June 30, 2014 through November 5, 2014. Def.’s
Tr. Ex. 4.
50
     Trial Tr. 316:17-24.
51
     Trial Tr. 256:1-259:3.
52
     Pl.’s Tr. Ex. 5.

                                            16
and fall of 2014 did not satisfy the Bylaws’ requirement that a quorum of Bombay

members vote in person or by proxy at a meeting. The Bylaws authorize the Bombay

members to take action in meetings and that members are “entitled to vote in person

or by proxy,” but do not authorize the taking of actions by members outside of

meetings, such as through ballots obtained by door-to-door canvassing.

         Nor did the voting process comply with DUCIOA’s special meeting procedures

for removing a director, which allow for voting by electronic or written ballots and a

voting quorum less stringent than that required by the Bylaws. 53 Therefore, because

of procedural irregularities in the voting process, I recommend that the Court

invalidate the 2014 Bombay members’ vote removing Beck, which also eliminates

any possibility of that vote ratifying the Board’s February 2014 action to remove her.

         If the Board’s and Bombay’s actions removing Beck as a director are

invalidated without the Court taking additional action, Beck would be returned to a

position on the Board to which she was elected in May 2013, or more than five years

ago. Her purported removal as a director occurred four years ago, leaving Bombay

members with no certainty as to Board membership during that period. Further, the

Board has continued to conduct business since that time and it is not appropriate,

after such a long period, to reinstate her to the Board. The Court, when determining

whether the removal of a director is valid, is authorized to “make such order or decree


53
     See n. 42 supra.

                                          17
. . . as may be just and proper.”54 Therefore, I recommend that the Court order that

Bombay conduct a special meeting of its members to vote on Beck’s removal, or hold

an annual election of its Board pursuant to 8 Del. C. § 225(a), or follow DUCIOA

procedures for removal of a board member.55 The Court should further order that

such action be completed by Bombay within 60 days following the date this report

becomes final.

              3. Greim and Horvat’s status as officers and Board members

       Further, Beck argues that Greim and Horvat were not properly elected to the

Board and therefore, did not have the authority to remove her as an officer or

director. Under the Bylaws, if Board members resign, the remaining members of the

Board, by majority vote, have the authority to select the replacement Board

members.56 Here, Greim and Horvat were appointed by Beck, the remaining Board

member after the resignation of the two other elected Board members, to serve the

unexpired terms of their predecessors on the Board (directors are elected for one year



54
  8 Del. C. § 225(a); Flaa v. Montano, 2014 WL 2212019, at *11 n. 59 (Del. Ch. May 29,
2014).
55
   Beck argues in her exceptions that she remains in place as a director, should be allowed to
finish her term as director, and if an election is conducted to remove her as director, it would
indicate that she “had done something wrong.” Pl.’s Opening Br. in Support of Exceptions,
at 7, 10. I conclude that Beck’s removal from the Board was invalid, but do not find the
appropriate remedy is to return her to the Board, given the length of time since her
purported removal from the Board. A Board member may be removed “with or without
cause,” so it is not appropriate to presume wrongdoing on the part of a Board member who
is being removed.

                                              18
terms and serve until their successor is elected or qualified). 57 Beck’s claim is

unsupported by the evidence, which shows that Greim and Horvat were properly

appointed by her to the Board, and were acknowledged as officers and Board

members by Beck and others in the fall of 2013.58

         Beck also claims that, when Greim and Horvat became officers, they

automatically relinquished their positions on the Board. This claim is refuted by the

Bylaws, which state the president and vice president “shall be chosen from among the

Directors.”59 Accordingly, I find that Greim and Horvat were properly serving on the

Board in February 2014 when they removed Beck as an officer.

         B. Beck’s claims under 10 Del. C. § 348

         Beck argues that Greim and Bombay have violated deed restrictions under 10
Del. C. § 348, by failing to maintain the Development’s common area, including dead

trees in the woods behind her house, the jogging path, and the storm water catch

basin (hereinafter “catch basin”) on or near her property, and by failing to uphold the

architectural review duties as related to installation of pools and fences. 60 Greim and


 Bylaws, Art. IV § 2. DUCIOA, similarly, authorizes the board to “fill vacancies in its
56

membership for the unexpired portion of any term.” 25 Del. C. § 303(b).
57
     See Bylaws, Art. IV § 1.
58
     Cf. Def.’s Tr. Exs. 2, 3; Trial Tr. 19:5-7, 103:11-104:21.
59
     Bylaws, Art. VIII.
60
  Beck continues to seek to address all claims against Bombay and the Board related to the
Development, including the maintenance of the storm water management pond, which is not
located near her property and does not affect her directly, as well as other matters that are
                                                 19
Bombay respond that Bombay properly maintains the common areas consistent with

Bombay’s and the Board’s duties.

         Beck has the burden of proving her claim of deed restriction violations under

10 Del. C. § 348 by a preponderance of the evidence.61 Management duties of

Bombay are generally delegated to the Board in the Bylaws.62 Bombay is tasked with

providing for “the common safety and well-being of residents of [the

Development].63 DUCIOA provides that a common interest community association,

through its board, is responsible for maintenance of the community’s common

elements.64

         Beck testified that three trees planted as sound barriers in the common area

behind her house had died and, when the Board did not remove them, she did. 65 She


derivative in nature. Given the previous decisions in this case precluding consideration of
derivative matters, the focus at trial was on her claims regarding violations of the deed
restrictions that affect her or her property directly.
61
  See Adams v. Calvarese Farms Maint. Corp., Inc., 2010 WL 3944961, at *7 (Del. Ch.
Sept. 17, 2010); Estate of Osborn ex rel. Osborn v. Kemp, 2009 WL 2586783, at *4 (Del.
Ch. Aug. 20, 2009), aff'd sub nom. Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153 (Del.
2010).
62
  Certificate of Incorporation ¶ 9; Bylaws, Art. VI § 1 (2) (providing the Board shall
exercise for Bombay all of its powers, duties and authority vested in, or delegated to,
Bombay, and not reserved for Bombay members).
63
     Declaration of Restrictions ¶ 20.
64
   25 Del. C. § 81-307(a). Since section 81-307 applies to pre-existing communities, its
provisions control if there is a conflict. 25 Del. C. § 81-119. Here, there is no conflict
between the Bylaws and DUCIOA, and DUCIOA further refines the Board’s duties related
to maintenance of common elements.
65
     Trial Tr. 252:22-254:13.

                                            20
further testified that the jogging path, which extends behind her house over part of the

Development, had become overgrown with weeds, poison ivy and poison sumac, and

that trash from the common area blew onto her property. 66 Her testimony indicated

that she believed the trash came from drivers littering on the highway adjacent to the

Development, which then blew over the common area onto her property. 67 Finally,

she asserted the catch basin behind her property has been clogged with debris, and, if

all of the six catch basins in the Development are not maintained properly, the water

could back up and flood her basement.68

         In response, Greim testified that the dead trees were not on the common area

but on the berm bordering the highway; there are contractors to clean up the common

area; there has been no formal jogging path since he has lived in the Development

(since July 2007); and the catch basin is on her property and not the common area,

and has never caused any flooding or drainage problems.69

         Beck’s claims regarding the failure to maintain common areas, related to the

jogging path, dead trees, trash, and catch basin near her property, are unsupported by

the evidence. Beck has the burden of proving, by a preponderance of the evidence,

that Greim, as president of Bombay, or Bombay, have failed to satisfy their duties


66
     Trial Tr. 214:15-19, 219:14-17, 227:15-17, 246:12-247:18.
67
     Trial Tr. 246:12-247:18.
68
     Trial Tr. 224:11-19, 242:16-243:11.
69
     Trial Tr. 317:10-23, 318:2-4, 318:10-319:1, 319:9-20.

                                              21
with regard to maintaining Bombay’s common elements, or providing for the

common safety and well-being of the Development’s residents. Evidence at trial

depicted the area that Beck called a “jogging path” as “open space,” and the pictures

she provided did not show an area that was overgrown significantly. 70 Further, I do

not find it reasonable to conclude that Greim or Bombay violated their duties by

failing to make sure litter from the adjacent highway does not blow onto a

homeowners’ property.71 Finally, with regard to debris in the catch basin, it is not

clear whether the catch basin is on Beck’s property or just beyond it in the common

area. Bombay’s Declaration of Restrictions addresses catch basins, providing that

“[l]ot owners shall be responsible to keep the drainage casement [free] of debris and

weeds . . .[i]f the lot owner fails to properly maintain the drainage casement,

[Bombay] may come upon the lot and maintain [it] at the lot owner’s expense.”72 If it

is on Beck’s property, then it is her responsibility to keep the catch basin free of

debris. If it is not, Bombay is responsible for maintaining it. Regardless, there is no

credible evidence that the catch basin was clogged or is affecting the safety and well-

being of the Development. Accordingly, I find that Beck has not met her burden of




70
     Pl.’s Tr. Ex. C.
71
   There was no evidence presented that this trash was of an amount and nature that would
affect the safety or well-being of Bombay members.
72
     Declaration of Restrictions ¶ 19.

                                           22
proving that Greim and Bombay failed to maintain Bombay’s common areas such

that they violated their duties under the deed restrictions or Delaware law.73

III.   Conclusion

       For the foregoing reasons, I recommend that the Court find Beck was properly

removed by the Board as treasurer of Bombay in February 2014, but invalidate her

removal as director or member of the Board – either at the February 2014 Board

meeting or by the community vote that occurred in the fall of 2014. Further, I

recommend that the Court order that Bombay conduct a special meeting of its

members to vote on Beck’s removal, or hold an annual election of its Board, or

follow DUCIOA procedures related to the removal of a board member. The Court

should further order that such action be completed by Bombay within 60 days

following the date this report becomes final. Finally, I recommend that the Court

conclude Greim and Bombay have not violated their duties under Bombay’s deed

restrictions by failing to maintain aspects of Bombay’s common areas as claimed by

Beck. This is a final report and exceptions may be taken pursuant to Court of

Chancery Rule 144.




73
   In her exceptions, Beck sought to submit additional evidence concerning the walking path
and common area near her property. Pl.’s Opening Br. in Support of Exceptions, at 13-14.
Even if I consider her supplemental evidence, I still conclude the evidence is not sufficient
to show that Greim or Bombay violated their duties under Bombay’s deed restrictions.
                                             23